Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
 
Response to Arguments
This Office Action is responsive to the amendment filed on 1/25/2021.  Claims 1-26, 110 are pending.  Claim 26 is withdrawn from further consideration as being drawn to a non-elected invention, in accordance with 37 CFR 1.142(b).  Applicant’s arguments have been considered.  Claims 1-25, 110 are non-finally rejected for reasons below.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 110 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 110 is not supported by the disclosure as originally filed.
Applicant is required to specifically point out the relevant portions of the disclosure for support.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 110 are rejected under 35 U.S.C. 103(a) as being unpatentable over Friedl-Goeppentin (US 2014/0186660) in view of Guo (US 2015/0099153).
Regarding claim 1, Friedl-Goeppentin discloses a pasting paper for use in a battery, comprising: a non-woven fiber web, comprising:

a plurality of multicomponent fibers [0031]; and
Regarding claim 1, Friedl-Goeppentin does not disclose a plurality of conductive species, wherein the plurality of conductive species comprises conductive fibers and/or conductive particles.  Guo teaches a fiber mat used for reinforcing the battery’s plate or electrodes [0005].  The fiber mat has an electrically conductive surface that enhances electron flow from the battery plates [0005].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add conductive species on the fiber web of Friedl-Goeppentin, as taught by Guo, for the benefit of making the fiber web more conductive.  Guo teaches:
Regarding claim 3, the plurality of conductive species comprises conductive fibers [0007].
Regarding claim 4, the plurality of conductive species comprises conductive particles.  It is noted that the fibers read on “particles”.
Regarding claim 5, the non-woven fiber web comprises the conductive species [0007].
Regarding claim 6, the pasting paper comprises a layer disposed on the non-woven fiber web comprising the conductive species [0007].
Regarding claim 7, the layer comprising the conductive species comprises a binder resin [0007].

Regarding claim 9, the binder resin makes up greater than or equal to 0.5 wt% and less than or equal to 30 wt% of the layer comprising the conductive species [0030].
Regarding claim 2, the non-woven fiber web comprises a plurality of glass fibers, Guo teaches that the fiber mat may comprise glass fibers [0007].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add glass fibers to the fiber mat of Friedl-Goeppentin, as taught by Guo, for the benefit of forming the web of Friedl-Goeppentin with good strength, since glass fibers are known to be added to fiber mats used in lead-acid batteries.
Regarding claim 110, wherein, upon exposure of the battery plate to the electrolyte, at least a portion of the pasting paper dissolves in the electrolyte and wherein, after dissolution of at least a portion of the pasting paper in the electrolyte, a mean pore size of the pasting paper is greater than a mean pore size of the pasting paper prior to dissolution of at least a portion of the pasting paper in the electrolyte, the fiber mat of Friedl-Goeppentin modified by Guo is capable of meeting the limitation because a natural fiber portion of the fiber web disintegrates over time when brought into contact with electrolyte [0010], and hence the pores on the mat of Friedl-Goeppentin will become greater.



s 10-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Friedl-Goeppentin (US 2014/0186660) in view of Guo (US 2015/0099153) and Wertz (US 2013/0071723).
Regarding claim 10, Friedl-Goeppentin discloses a pasting paper for use in a battery, comprising: a non-woven fiber web, comprising:
a plurality of cellulose fibers, wherein the plurality of cellulose fibers makes up greater than or equal to 20 wt% of the non-woven fiber web based on the total weight of the non-woven fiber web [0028, 0029];
a plurality of multicomponent fibers [0031]. 
Regarding claim 10, Friedl-Goeppentin does not disclose a plurality of conductive species.  Guo teaches a fiber mat used for reinforcing the battery’s plate or electrodes [0005].  The fiber mat has an electrically conductive surface that enhances electron flow from the battery plates [0005].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add conductive species on the fiber web of Friedl-Goeppentin, as taught by Guo, for the benefit of making the fiber web more conductive.  Guo teaches:
Regarding claim 11, the plurality of conductive species comprises conductive fibers [0007].
Regarding claim 12, the plurality of conductive species comprises conductive particles.  It is noted that the fibers read on “particles”.
Regarding claim 13, the non-woven fiber web comprises the conductive species [0007].

Regarding claim 15, the layer comprising the conductive species comprises a binder resin [0007].
Regarding claim 16, the conductive species is dispersed within the binder resin [0039].
Regarding claim 17, the binder resin makes up greater than or equal to 0.5 wt% and less than or equal to 30 wt% of the layer comprising the conductive species [0030].
Regarding claim 10, a plurality of glass fibers, Guo teaches that the fiber mat may comprise glass fibers [0007].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add glass fibers to the fiber mat of Friedl-Goeppentin, as taught by Guo, since glass fibers are known to be added to fiber mats used in lead-acid batteries.
Regarding claim 10, Friedl-Goeppentin does not disclose a plurality of capacitive species, wherein a ratio of the weight of the plurality of conductive species to the plurality of capacitive species is greater than or equal to 5:95 and less than or equal to 30:70.  Wertz teaches that the negative electrode in the lead acid battery has high potential for escalation of voltage of one electrode, which can cause the voltage lid to be reached with subsequent tapering of current before the other electrode is completely charged, since the negative electrode is significantly more efficient in charging than the positive plate [0002].  Wertz teaches a coating of metal or metal oxide coating a surface of at least one battery component wherein the surface is a surface that contacts the electrolyte within the battery [0004].  The battery component is an electrode plate, a pasting paper, an electrode grid, etc [0137].  The metal oxide shifts the voltage at which the hydrogen is produced [0058].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add a coating of metal oxide to the fiber mat of Friedl-Goeppentin, as taught by Wertz, for the benefit of reducing the escalation of voltage.
The instant Specification states that metal oxide is a capacitive material.  Refer to the instant Specification page 51, 1st full paragraph.
Wertz teaches:
Regarding claim 18, the plurality capacitive species comprises capacitive fibers, Wertz teaches the metal oxide can be in the form of particles [0145].  It is noted that absent criticality of the shape of the metal oxide, merely changing the shapes of the particles would have been within the skill of an ordinary artisan.
Regarding claim 19, the plurality of capacitive species comprises capacitive particles [0145].
Regarding claim 20, the non-woven fiber web comprises the capacitive species [0138].
Regarding claim 21, the pasting paper comprises a layer disposed on the non-woven fiber web comprising the capacitive species [0137].
Regarding claim 23, the layer comprising the capacitive species comprises a binder resin [0144].
Regarding claim 24, the capacitive species is dispersed within the binder resin [0144].

Regarding claim 22, the layer disposed on the non-woven fiber web comprising the capacitive species comprises the conductive species, Guo teaches a fiber mat used for reinforcing the battery’s plate or electrodes [0005].  The fiber mat has an electrically conductive surface that enhances electron flow from the battery plates [0005].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add conductive species on the coating of Wertz for the benefit of making the coating more conductive.  

Response to Arguments
Arguments dated 1/25/2021 are addressed:
Applicant argues that the fibers of Friedl-Goeppentin disintegrate, and that the fibers of Guo are acid-resistant.  Applicant argues that mechanical properties of Guo will be compromised when combining the two references.  
In response, the combination does not entail combining the entire fiber mat of Friedl-Goeppentin with the entire reinforcement mat of Guo.  The combination entails adding a portion of the reinforcement mat of Guo to the fiber mat of Friedl-Goeppentin.  

Applicant further argues that adding Guo’s components of conductive fiber and glass fiber will cause those components to shed with repeated charge/discharge in the fiber mat of Friedl-Goeppentin modified by Guo.
In response, Friedl-Goeppentin discloses that the natural fibers will be dissolved but the heat-sealable fibers remain so that the synthetic sealed net maintains the lead paste on the grid.  Adding conductive fiber and glass fiber of Guo to the fiber mat of Friedl-Goeppentin will be held together by the heat-sealable fibers of Friedl-Goeppentin.

Regarding Applicant’s arguments on “particles”, the Examiner notes that absent specific dimensions of the particles claimed, the fibers of Guo read on Applicant’s “particles.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724